Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  156843                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 156843
                                                                    COA: 331302
                                                                    Genesee CC: 15-037130-FC
  ANDREW FARLEY, JR.,
          Defendant-Appellant.

  _________________________________________/

         By order of May 29, 2018, the application for leave to appeal the October 31, 2017
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Beck (Docket No. 152934) and People v Dixon-Bey (Docket No. 156746). On order of the
  Court, Beck having been decided on July 29, 2019, 504 Mich ___ (2019), and leave to
  appeal having been denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the
  application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to
  the Court of Appeals for reconsideration in light of Beck.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2019
           b1021
                                                                               Clerk